Citation Nr: 1136885	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-13 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected scars of the anterior surface of the right knee.

3.  Entitlement to service connection for numbness of the hands, including as secondary to service-connected degenerative joint disease of the cervical spine.

4.  Entitlement to an effective date prior to June 27, 2005, for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In an October 2005 rating decision, the RO granted service connection for prostate cancer.  In January 2006, the RO granted service connection for scars of the anterior surface of the right knee, denied an increased rating for arthritis of the right knee, and denied reopening the issue of service connection for peripheral neuropathy of the upper extremities.  

Regarding the issue of service connection for numbness of the hands, the issue has been recharacterized.  The Veteran initially claimed service connection for numbness of the hands in October 1993.  In a July 1994 rating decision, the RO, inter alia, denied service connection for numbness of the hands.  In August 1996, the Veteran submitted a claim for service connection for peripheral neuropathy.  In a February 1997 rating decision, the RO denied reopening the claim for peripheral neuropathy noting that the Veteran was previously denied for numbness of the hands.  Likewise, in November 1999, the RO again denied reopening the issue of service connection for peripheral neuropathy.  Finally, in the January 2006 rating decision on appeal, the RO denied reopening the issue of service connection for peripheral neuropathy of the upper extremities, previously claimed as numbness of the hands.  The Veteran has never been diagnosed as having peripheral neuropathy.  Broadly construing the Veteran's contentions, the Board finds that the Veteran intended to claim numbness of the hands, not peripheral neuropathy.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In addition, ordinarily, a final RO decision may not be reconsidered on the merits unless it is shown that the previous decision had clear and unmistakable error (CUE) or unless new and material evidence was received to reopen the claim.  However, in this case, the Veteran's claim must be reviewed on a de novo basis.  The RO had previously stated in the January 2006 rating decision on appeal that peripheral neuropathy of the upper extremities (previously claimed as numbness of the hands) was denied as VA records show that neuropathy was secondary to the nonservice-connected spine disability.  Subsequently, service connection was granted for degenerative joint disease of the cervical spine in October 2007.  As service connection was granted for degenerative joint disease of the cervical spine subsequent to the November 1999 final RO decision, VA must review the Veteran's claim of entitlement to service connection for numbness of the hands on a de novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).  Therefore, this issue has been characterized as shown on the first page of this decision.

The issue of service connection for numbness of the hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by no more than slight instability from February 2010. 

2.  The Veteran's right knee disability was manifested, at worst, by 90 degrees of flexion with increased limitation of flexion to 75 degrees due to pain on repetitive use and functional limitation on walking and standing.  Extension has been normal.  

3.  The Veteran's scar of the right knee has been manifested, at worst, by a superficial scar which did not exceed an area of 77 cm, did not cause limited motion, and did not limit the function of the affected parts. 

4.  The Veteran's initial claim for service connection for prostate cancer was filed at the RO on June 27, 2005, more than one year after his separation from active service.  

5.  There was no informal or formal claim, or written intent to file a claim for service connection for prostate cancer dated prior to June 27, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for slight instability of the right knee have been met from February 2010.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a rating in excess of 20 percent for service-connected arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).

3.  The criteria for an evaluation in excess of an initial 10 percent evaluation for scars of the anterior surface of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2011).

4.  The requirements for an effective date earlier than June 27, 2005, for the award of service connection for prostate cancer have not been met.  38 U.S.C.A.  §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In August 1973, the Veteran was granted service connection for scars of the right knee, residuals of shell fragment wounds, and was assigned a noncompensable rating under Diagnostic Code 7805, effective March 19, 1970.  In March 1977, the Veteran was granted an increased rating of 10 percent for tender scars of the right knee under Diagnostic Code 7804, effective December 22, 1976.  In the March 1977 rating decision, the Veteran was also granted a 10 percent rating for impairment of the right knee under Diagnostic Code 5257, effective April 29, 1976.  In July 1986, the RO reduced the disability rating for impairment of the right knee to a noncompensable rating under Diagnostic Codes 5299-5257, effective July 25, 1986.  In October 1987, the Veteran's noncompensable rating for impairment of the right knee was continued and the disability rating for scars of the right knee was decreased to a noncompensable rating under Diagnostic Code 7805, effective August 18, 1987.  In a March 1989 rating decision, the RO continued the noncompensable rating for impairment of the right knee.  In May 2000, the RO granted an increased rating of 10 percent for arthritis due to trauma of the right knee and scar of the right knee under Diagnostic Codes 5010-5257, effective September 21, 1999.  The RO noted that the disabilities of the right knee had formerly been rated separately under Diagnostic Codes 5299-5257 and 7805.  In the January 2006 rating decision on appeal, the RO granted a separate 10 percent rating for scars of the anterior surface of the right knee, residual of a shrapnel injury, which was noted as formerly included with the right knee, under Diagnostic Code 7804, effective February 22, 2005.  The RO also continued the 10 percent rating for arthritis due to trauma of the right knee under Diagnostic Codes 5010-5260.  In April 2006, the RO granted an increased rating of 20 percent for arthritis due to trauma of the right knee under Diagnostic Codes 5010-5260, effective June 28, 2005.  Finally, in a July 2009 rating decision, the disability rating for arthritis due to trauma of the right knee was decrease to 10 percent under Diagnostic Codes 5010-5260, effective June 9, 2009, and the disability rating for scar of the anterior surface of the right knee was decreased to a noncompensable rating under Diagnostic Code 7804, effective June 9, 2009.  In a November 2010 rating decision, the 20 percent rating for arthritis of the right knee and the 10 percent rating for scar of the anterior surface of the right knee were restored. 

A.  Arthritis of the right knee

The RO has rated the Veteran's right knee disability under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder, and it is rated as if the residual condition is limitation of flexion under Diagnostic Code 5260. 

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Also potentially applicable is DC 5257, which provides that recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  See also VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

During the November 2005 VA examination, the Veteran reported symptoms of giving way, instability, pain, and stiffness.  On physical examination, instability was not found, but the Veteran had crepitation and subpatellar tenderness.  In a June 2009 VA examination, the Veteran again reported symptoms of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  On physical examination, instability was not found, but the Veteran had crepitation, pain at rest, and guarding of movement.  In a February 2010 orthopedic consult, the Veteran was found to have moderate swelling of the right knee with medial tenderness, trace effusion, and minimal a/p instability.  During an April 2010 orthopedic consult, imaging showed a lateral meniscus tear of the right knee.  VA treatment records show that the Veteran underwent a right knee lateral meniscus tear debridement in October 2010.  

The record shows that the Veteran's range of motion was 0 to 90 active motion and 0 to 100 passive motion during the November 2005 VA examination and his flexion was limited to 75 to 90 on repetitive use due to pain.  In addition, he also had functional limitation on walking and standing.  The Veteran had normal range of motion with pain during the June 2009 VA examination, with objective evidence of pain on active motion, without additional loss.  During an April 2010 orthopedic consult, the Veteran's range of motion of the right knee was 0 to 130 and during a December 2010 orthopedic consult, the Veteran's range of motion was 0 to 110.  

The Board finds that a separate disability rating of 10 percent is warranted for instability of the right knee from February 2010, the date of the VA consultation that showed minimal instability.  Although the Veteran complained that his knee gave way at the November 2005 and June 2009 VA examinations, the examiners noted that there was no objective evidence of instability.  The Veteran was found to have minimal instability during the February 2010 orthopedic consult and imaging performed during the April 2010 orthopedic consult revealed that the Veteran had a meniscal tear of the right knee, for which he underwent a right knee lateral meniscus tear debridement in October 2010.  A disability rating in excess of 10 percent, however, is not warranted as the Veteran's instability was characterized as minimal and there is no indication of record that the Veteran had moderate instability or subluxation.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for application because Diagnostic Code 5257 is not predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Following a review of the record, the Board finds that a rating in excess of 20 percent for limitation of extension is not warranted at any time during the appeal period.  Similarly, a separate rating based on limitation of flexion in not warranted.  

During the appeal period, extension has been normal and flexion has been to 75 degrees, at worst.  As the Veteran's range of motion was not limited to 15 degrees of flexion or 10 degrees of extension, increased ratings based on limitation of motion for the Veteran's right knee disability are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

In assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  The Veteran's flexion was limited to 75 to 90 on repetitive use due to pain during the November 2005 VA examination.  Although the Veteran did have functional limitation on walking and standing during the June 2009 VA examination, it was specifically noted that there was no objective evidence of pain or additional limitations following repetitive motion.  In addition, the evidence of record did not show that he had fatigue, weakness, lack of endurance, or incoordination with repetitive range of motion and pain was not shown to cause additional limitation of motion or function.  

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his right knee disability under all potentially appropriate diagnostic codes.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  The medical evidence of record shows that the Veteran complained of stiffness and was found to have crepitation during the November 2005 and June 2009 VA examinations, but he did not have episodes of dislocation, locking, or effusion.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 are not for application.  

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 20 percent for arthritis of the right knee; however, a separate rating of 10 percent for instability is warranted from February 2010.  

B.  Scars of the anterior surface of the right knee

The Veteran's service-connected scar disability has been rated under Diagnostic Codes 7804 and 7805.  The applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as noted in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.

For scars, other than those of the head, face, or neck, that are deep or that cause limited motion, a maximum 40 percent evaluation is provided for an area exceeding 144 square inches (929 sq. cm.).  For an area exceeding 72 square inches (465 sq. cm.) a 30 percent evaluation is provided.  A 20 percent evaluation is warranted for an area exceeding 12 square inches (77 sq. cm.).  Lastly, for an area exceeding 6 square inches (39 sq. cm.) a 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id.  Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id.  Note (2).

For scars, other than those of the head, face, or neck, that are superficial and that do not cause limited motion that comprise an area or areas of 144 square inches (929 sq. cm.) or greater, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id.  Note (1). A superficial scar is one not associated with underlying soft tissue damage.  Id.  Note (2).

For scars that are superficial and unstable, a maximum 10 percent evaluation is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803.  The notes to this diagnostic code state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  Id.

For superficial scars that are painful on examination, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The notes to this diagnostic code provide that a superficial scar is one not associated with underlying soft tissue damage and that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Following a careful review of the entire claims file, the Board finds that the evidence does not support a higher rating for the Veteran's surgical scar of the left knee for either time period.  

The Veteran's right knee scar has been rated as 10 percent disabling.  The medical evidence shows no complaints during VA treatment regarding this right knee scar.  The Veteran had tenderness on examination of the scar during the November 2005 VA examination.  The scar measured 9 cm by .5 cm and no other abnormalities of the scar were found associated with inflammation, elevation, edema, ulceration or breakdown, depression, adherence to underlying tissue, texture, induration or inflexibility, underlying tissue loss, disfigurement, or functional limitation.  The color of the scar was found to be lighter than normal skin.  During the June 2009 VA examination, the Veteran reported that he did not have pain associated with his right knee scar.  On physical examination, the scar was described as held normochromic, nontender longitudinal scar on the right knee.  The scar measured 4 cm by 1 cm and no other abnormalities of the scar were found associated with tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or ulceration or breakdown over the scar.  

In light of the foregoing, the Board finds that the medical evidence of record does not support assignment of a disability rating greater than 10 percent for the Veteran's service-connected scar.  An increased evaluation under Diagnostic Code 7801 or 7802 is not warranted as the Veteran's scar area of the knee is not deep or cause limitation of motion and does not exceed 77 square centimeters.  An increased evaluation is also not warranted under Diagnostic Code 7803 or Diagnostic Code 7804 as a 10 percent rating is the highest rating possible under these diagnostic codes.  Finally, as to Diagnostic Code 7805, the Board notes that there is no evidence of limitation of function of the right knee associated with the scar.  Thus, the Veteran is not entitled to a disability rating greater than 10 percent for his service-connected left knee surgical scar.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate scars, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); see also Butts v. Brown, 5 Vet. App. 532 (1993).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

II.  Earlier effective date

The Veteran asserts he is entitled to an effective date earlier than June 27, 2005, for the grant of service connection for prostate cancer.  The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).

The Veteran filed an Application for Compensation and Pension in September 1970 on which he specifically claimed disability of perforated ear drum of the left ear.  There was no reference to prostate cancer on that claim.  The Veteran's claim of service connection for prostate cancer was date-stamped as having been received at the RO on June 27, 2005, more than one year after his separation from active service in March 1970.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  

The Veteran claims that the effective date should be earlier as VA should have known that Agent Orange would someday manifest itself as prostate cancer.  While a disability may have existed for several years, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or written intent to file a claim for service connection for prostate cancer was filed prior to June 27, 2005, the Board finds no evidence of there being such a claim.  The Veteran was diagnosed as having prostate cancer on June 9, 2005.  The only correspondence of record following that diagnosis is the June 27, 2005 letter claiming service connection for prostate cancer. 

In this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim on June 27, 2005.  There is no legal entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for an earlier effective date of service connection for prostate cancer, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

III.  Notice and Assistance

The Board notes that in this case, the earliest possible date permitted by the effective date regulations has been granted for service connection for prostate cancer, so that an earlier effective date is not legally possible.  In cases such as this, in which a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice in July 2005, March 2006, February 2007, and March 2009 and the claims were readjudicated in a November 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A disability rating in excess of 20 percent for service-connected arthritis of the right knee is denied. 

A separate 10 percent rating for slight instability, right knee, is granted, effective February 2010, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an effective date prior to June 27, 2005, for the grant of a total disability rating for prostate cancer is denied.


REMAND

In the January 2006 rating decision on appeal, the RO noted that peripheral neuropathy of the upper extremities (previously claimed as numbness of the hands) was denied on the theory that new and material evidence has not been submitted to reopen a previously denied claim and VA records show that "neuropathy" was secondary to the nonservice-connected spine disability.  Service connection has since been granted for degenerative joint disease of the cervical spine.  The Board finds that an examination is needed in order to clarify whether the Veteran currently has a disability associated with numbness of the hands and, if so, whether that disability is related to the currently service-connected degenerative joint disease of the cervical spine.  

VA treatment records show that the Veteran complained of having numbness of the upper extremities during June 2004 treatment.  During treatment in May 2005, cervical compression and cervical distraction tests were positive.  In July 2005, the Veteran was found to have neuropathy secondary to neuroforamin narrowing, which was found on magnetic resonance imaging of the lumbar spine.  A notation following the diagnosis referred to an examination dated July 10, 2004.  During the VA examination in September 2007, the Veteran reported having continuous neck pain that went down to his hands.  Neurological examination, however, was normal for the upper extremities.  No explanation was provided regarding the Veteran's complaints of numbness of the hands or upper extremities.  

An examination is necessary in this in order to clarify whether the Veteran does in fact have a disability relating to his complaints of numbness in his hands and whether it is caused by his currently service-connected cervical spine disability.  As the RO stated that the Veteran's claimed disability is caused by his cervical spine disability, the opinion should adequately address secondary service connection.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the above, another examination should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In addition, the RO should determine whether the Veteran underwent an examination in July 2004, which was referred to during July 2005 VA treatment.  Review of the record shows no such examination.  Therefore, the RO should ensure that all relevant medical treatment records and examinations are contained in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his numbness of the hands that are not already of record.  In particular, the July 10, 2004 examination record should be obtained.  All efforts to obtain these records should be fully documented.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his numbness of the hands.  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed disability associated with numbness of the hands is related to his active military service?    

(b)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the any diagnosed disability associated with numbness of the hands was caused by the service-connected degenerative joint disease of the cervical spine?  

(c)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected degenerative joint disease of the cervical spine aggravated any diagnosed disability associated with numbness of the hands?  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the diagnosed disability associated with numbness of the hands (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


